t c memo united_states tax_court terri armstrong petitioner v commissioner of internal revenue respondent docket no 10744-o1l filed date terri armstrong pro_se inga c plucinski for respondent memorandum findings_of_fact and opinion chiechi judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion we must consider whether respondent abused respondent’s discretion in determining in the notice_of_determination to - proceed with collection with respect to each of petitioner’s taxable years and we hold respondent did not findings_of_fact some of the facts have been stipulated and are so found petitioner resided in orem utah orem at the time she filed the petition in this case on date petitioner and her then husband john armstrong mr armstrong filed jointly form_1040 u s indi- vidual income_tax return form_1040 for their taxable_year return on date they filed jointly form_1040 for their taxable_year return although peti- tioner and mr armstrong reported federal_income_tax tax due in each of their and returns at the time that they filed each of those returns petitioner and mr armstrong did not pay the tax shown due in each such return as reflected in form_4340 certificate of assessments payments and other specified matters form with respect ‘mr armstrong is not a party in the instant case at an undisclosed time after date but before date petitioner and mr armstrong divorced during date through at least date petitioner and mr armstrong were in the dominican republic on date petitioner and mr armstrong executed form_2848 power of attor- ney and declaration of representative power_of_attorney in which they appointed richard w souther mr souther as their attorney-in-fact and authorized him to sign and file form_1040 with respect to their taxable_year pursuant to that power_of_attorney mr souther executed and filed the return for petitioner and mr armstrong to taxable years and of petitioner and mr armstrong respondent assessed on the dates shown the following amounts of tax an addition_to_tax and interest date of addition total year assessment tax to tax interest liability dollar_figure ---- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ‘form for taxable_year of petitioner and mr armstrong also reflects a dollar_figure charge for fees and collection costs making the total liability for that year dollar_figure as reflected in form_4340 with respect to petitioner’s taxable_year respondent credited dollar_figure of tax withheld to the account of petitioner and mr armstrong for their taxable_year thereby reducing their unpaid liability for that year to dollar_figure as reflected in form_4340 with respect to petitioner’s taxable_year respondent credited dollar_figure of tax withheld an estimated_tax payment of dollar_figure and a payment of dollar_figure to the account of petitioner and mr armstrong for their taxable_year thereby reducing their unpaid liability for that year to dollar_figure on date respondent issued to petitioner a final notice_of_intent_to_levy notice_of_intent_to_levy with respect -for convenience we shall hereinafter refer to respective forms with respect to taxable years and of peti- tioner and mr armstrong as respective forms with respect to petitioner’s taxable years and - - to petitioner’s taxable years and that notice stated in pertinent part your federal tax is still not paid we previously asked you to pay this but we still haven’t received your payment this letter is your notice of our intent to levy under internal_revenue_code irc sec_6331 and your right to receive appeals consideration under sec_6330 we may file a notice_of_federal_tax_lien at any time to protect the government’s interest a lien isa public notice to your creditors that the government has a right to your current_assets including any assets you acquire after we file the lien if you don’t pay the amount you owe make alterna- tive arrangements to pay or request appeals consider- ation within days from the date of this letter we may take your property or rights to property such as real_estate automobiles business_assets bank ac- counts wages commissions and other income the amount you owe is unpaid amount form tax from prior additional number period notices penalty interest amount you owe dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure ‘the amount shown for each of the years and under the heading unpaid amount from prior notices is the same as the amount of the balance shown due in form_4340 with respect to each of petitioner’s taxable years and the amount shown for each of the years and under the heading additional penalty interest is the additional_amount of penalties and or interest for each such year that is not reflected in form_4340 with respect to each of petitioner’s taxable years and in response to the notice_of_intent_to_levy on september petitioner filed form request for a collection_due_process_hearing form petitioner attached the following statement to form it notice_of_intent_to_levy - explanation for disagree- ment income there was a failure to issue notices of deficiency there was a failure to generate an assessment list there was a failure of the commissioner to certify and transmit the assessment list there was a failure to record the assessment there was a failure to provide record of assess-- ment and there was a failure to send notice of assessment on date the internal_revenue_service irs appeals officer appeals officer assigned to petitioner’s case sent petitioner a letter date letter in response to peti- tioner’s form that letter stated in pertinent part i have received your request for a collection_due_process_hearing dated date and i have reviewed the information in the administrative file the assessments for both the and returns are based upon returns that were either signed by you and mr armstrong or by an authorized representative because you were out of the country no liabil- ity questions exist for these two years if you be- lieve either assessment is incorrect you should file an amended form 1040x for these years correcting the tax_liability as part of sec_6330 two items that need to be ad- dressed as part of a collection_due_process_hearing are alternative and least intrusive means of collection in order to facilitate the resolution of your request for a collection_due_process_hearing provide the following information no later than date a completed form 433a collection information statement for individuals a completed form 433b collection information statement for businesses if self employed copies of your last six months bank statements -- - information regarding any higher than normal or unusual expenses information regarding the real_property you own appraised value purchase_price mortgage holders balance due equity i have scheduled a telephone appeals hearing for wednesday date pincite a m please let me know if you are unable to hold your hearing at this date and time if you have any questions or concerns please contact me at telephone number or address internal revenue service-appeals denver colorado petitioner did not respond to the date letter and did not provide the appeals officer with the information re- guested in that letter nor did petitioner advise the appeals officer that she objected to the telephonic hearing scheduled on date and that she wanted a face-to-face hearing on date the appeals officer unsuccessfully at- tempted to contact petitioner by telephone in order to reschedule petitioner’s telephonic hearing that had been scheduled for date when petitioner did not answer her telephone the appeals officer left a message on petitioner’s answering machine informing her that he had rescheduled petitioner’s telephonic hearing to date pincite a m although petitioner received the message that the appeals officer had left on her answering machine on date petitioner did not contact him to object to the telephonic hearing - jj - rescheduled for date nor did she inform him that she wanted a face-to-face hearing on tempted hearing on another certain date the appeals officer unsuccessfully at- to contact petitioner in order to conduct the telephonic that he had rescheduled for that day date the irs appeals_office sent petitioner letter date letter that letter restated portions of the date letter and further stated in pertinent part you failed to be available for our rescheduled due process telephone hearing because the time for the hearing was rescheduled you are advised that you have calendar days from the date of this letter to con- tact me to schedule a mutually convenient time to hold your due process hearing please contact me at the above telephone number between a m and p m monday through friday if i should be unavailable to answer the telephone please leave a message with sev- eral times when you will be available for my return call please also advise me of the number you can be reached at when i call back if on i do not hear from you i will make a determination your request for a due process hearing based upon the available information contained in your administra- tive file a notice_of_determination would then be issued providing you with an opportunity to pursue this matter in the appropriate federal court i would like to restate the information that was in my date letter to you if me you have any questions or concerns please contact at telephone number or address internal revenue service-appeals denver colorado - - petitioner did not respond to the date letter and did not provide the irs appeals_office with the information requested in that letter on date mr armstrong who at the time was no longer married to petitioner called the appeals officer and left a message on his answering machine that petitioner and he would be filing an amended tax_return for each of their taxable years and mr armstrong did not indicate that peti- tioner wanted to schedule a face-to-face hearing with the appeals officer in fact mr armstrong did not indicate that petitioner wanted to schedule any type of hearing with the appeals officer and did not indicate any times when petitioner would be available to speak to the appeals officer petitioner declined the opportunities offered to her by the irs appeals_office to have a hearing with respect to respondent’s notice_of_intent_to_levy on date the irs appeals_office issued to peti- tioner under sec_6330 a notice_of_determination with respect to petitioner’s taxable years and that notice stated in pertinent part the record does not disclose that mr armstrong had a power_of_attorney or similar document signed by petitioner authorizing him to represent petitioner before the irs appeals_office unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times summary of determination it is appeals determination that collection is allowed to proceed with enforced collection actions attached to the notice_of_determination was a document entitled enclosure to notice_of_determination that document stated in pertinent part all provisions of sec_6330 and sec_6320 have been met the secretary has provided sufficient verification that the requirements of applicable law or administrative procedures have been met e your request for a collection_due_process_hearing was made under sec_6330 to prevent proposed collection action and to question the underlying assessment you alleged that the assessment was invalid for various and sundry reasons none of which addressed the actual tax_liability the returns were reviewed and it was found the taxes are based upon returns that you filed and thus the correctness of the assessed tax is not an issue you did not respond to the correspondence sent you or to be available for a scheduled hearing you did not advise appeals of your inability to be available for the hearing or of a better time to hold the hearing you did not respond to an at- tempt to reschedule the hearing you refused to provide any financial information including the financial information necessary to make a determi- nation of least intrusive and alternative means of collection therefore e it is appeals determination that the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary because of the lack of financial information to explore alternative col- lection resolutions and your failure to be avail- able for the collection_due_process_hearing as of the time of the trial in the instant case petitioner and mr armstrong had not filed an amended tax_return for taxable_year or taxable_year opinion where as is the case here the validity of the underlying tax_liability is not placed at issue the court will review the administrative determination of the irs appeals_office for abuse_of_discretion 114_tc_604 114_tc_176 in petitioner’s opening brief petitioner asks us to con- sider the following issues whether petitioner was entitled to an in person hearing and whether the individual_master_file transcripts' and certificates of assessments and payments were admissible in evidence ’ we turn first to the evidentiary issues that petitioner as discussed below petitioner objects to the admissibility into evidence of inter alia certain documents that she refers to as the individual_master_file transcripts imf transcripts we assume that petitioner is referring to the documents entitled internal_revenue_service transcript s irs transcripts that were part of a joint exhibit that the parties attached to and incorporated into the stipulation of facts that they offered into evidence at the beginning of the trial in this case the court admitted into evidence and made part of the record in this case the stipulation of facts together with the exhibits attached thereto consistent with the parties’ stipulation of facts in the instant case we shall refer to those transcripts as irs transcripts ‘petitioner raises no other issues on brief we conclude that petitioner has abandoned any other issues that she raised in the petition and at trial see 91_tc_524 ndollar_figure assuming arguendo that we had not con- cluded that petitioner abandoned any other issues that she raised in the petition and at trial on the record before us we find no merit in such other issues raises with respect to the admissibility into evidence of the irs transcripts as noted above those transcripts were part of a joint exhibit that the parties attached to and incorporated into the stipulation of facts that they offered into evidence at the beginning of the trial at that time the court admitted into evidence and made part of the record in this case that stipulation of facts together with the exhibits attached thereto although petitioner failed to preserve in the stipulation of facts any objection to the irs transcripts she objected at trial to the admissibility into evidence of those transcripts because they appear that they are a form of the individual_master_file and those aren’t admissible because it’s not read- able the court overruled petitioner’s objection at trial on brief petitioner renews her objection petitioner contends on brief that the irs transcripts are not admissible as a matter of law that is because according to petitioner those transcripts are indecipherable and to be considered at all it sic can only be considered when admitted with the manual in support of her contention that the irs transcripts are inadmissible as a matter of law petitioner relies on 10_f3d_1440 9th cir and 889_f2d_1406 5th cir we find those cases to be distinguishable from the instant case and petitioner’s reliance on them to be misplaced neither huff nor buford addressed the admissibility into evidence of the imf transcripts involved in those cases we have considered peti- tioner’s renewed objection to the admissibility into evidence of the irs transcripts and we decline to change our ruling at trial with respect to those transcripts with respect to the admissibility into evidence of respec-- tive forms with respect to petitioner’s taxable years and respondent offered those forms into evidence at trial petitioner had no objection to them and the court admitted them into evidence and made them part of the record in this case on brief petitioner objects for the first time to the admissibility into evidence of respective forms with respect to peti- tioner’s taxable years and by failing to make a timely objection at trial petitioner has waived her objection to the admissibility into evidence of those forms ’ ‘we note that even though the irs transcripts are part of the instant record we have not relied on those transcripts in reaching our findings and conclusions herein assuming arguendo that petitioner had not waived her claimed evidentiary objection to respective forms with respect to petitioner’s taxable years and we would nonetheless overrule that objection in support of her position that forms in question are not admissible into evidence petitioner asserts on brief in pertinent part they forms in question were generated after the hearing date the fact that the hearing itself didn’t take place is irrelevant to the consideration it is clear that the statute places the burden on the respon- dent to establish at the hearing compliance with the continued see fed r kvid a 549_f2d_1263 9th cir 20_tc_308 affd 213_f2d_102 10th cir we turn now to the only other issue that petitioner on brief asks us to address ie whether the petitioner was entitled to continued law and procedure that would mean that the hearing officer would have had some form of admissible evidence available at the hearing since the certificates forms in question the respondent are sic now trying to use were created after scheduled date of the hearing it is clear that they would not have been available at the hearing had it taken place petitioner’s objection to forms in question does not appear to be an evidentiary objection petitioner seems to be arguing that because respective forms with respect to petitioner’s taxable years and were generated as of date a date after the dates on which the appeals officer scheduled and rescheduled a telephonic hearing with petitioner 1ie date and date respectively those forms may not be used to establish compliance with the requirement of sec_6330 that the appeals officer at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met we reject any such argument see 118_tc_162 in this connection peti- tioner’s objection to forms in question appears to be based on her misunderstanding as to what form_4340 is form_4340 is a document or transcript that shows as of a stated date the infor- mation as of that date with respect to a stated taxpayer regard- ing assessments payments and other specified matters that appears as of that date in the official records of the irs with respect to that taxpayer that form_4340 is generated as of a stated date does not mean that the information reflected in such form did not appear in the official records of the irs before such date in this regard respective forms with respect to petitioner’s taxable years and reflect and we have found that respondent assessed on date tax an addition_to_tax and interest with respect to petitioner’s taxable_year and on date tax and interest with respect to petitioner’s taxable_year -- an in person hearing as we understand her position petitioner contends that sec_6330 entitled her to a formal face-to-face hearing because there is absolutely no doubt that congress intended that the administrative procedures act govern sic u s c sec_554 et seg would govern and that therefore the telephonic hearing that the appeals officer offered her did not comply with that section we have previously held that hearings under sec_6330 are not formal adjudications see 115_tc_329 115_tc_35 we concluded in davis v commissioner supra that congress in providing for a hearing under sec_6330 did not intend to depart from the informal irs appeals_office process already provided for under sec_601_106 statement of procedural rules ’ see katz v commis-- sioner supra we reject petitioner’s contention that sec_6330 entitled her to a formal face-to-face hearing under the apa although not altogether clear petitioner may also be see also barnhill v commissioner tcmemo_2002_116 consistent with 115_tc_329 115_tc_35 respondent issued final regulations under sec_6330 effective on date with respect to any levy occurring on or after date which provide inter alia that the formal hearing procedures required under the administrative procedures act u s c secs apa do not apply to hearings under sec_6330 sec_301_6330-1 q a-d6 proced admin regs see also sec_301_6320-1 q a-d6 proced admin regs relating to hearings under sec_6320 - - contending that even if sec_6330 did not entitle her to a formal face-to-face hearing under the apa that section entitled her to an informal face-to-face hearing and the appeals officer rejected her request to have such a hearing we have found that the appeals officer scheduled a telephonic hearing with peti- tioner on date and rescheduled that telephonic hearing to date we have also found that petitioner never advised the appeals officer that she objected to the telephonic hearing scheduled for date or the telephonic hearing rescheduled for date or that she wanted a face-to-face hearing in fact petitioner never responded to the various letters sent to her by the irs appeals_office or the various telephone messages left by the appeals officer on her answering machine although mr armstrong telephoned the appeals officer on date at a time when he was no longer married to petitioner and left a message on the appeals officer’s answering machine that petitioner and he would be filing an amended tax_return for each of the taxable years and mr armstrong did not indicate in that message that petitioner wanted to schedule a face-to-face hearing with the appeals officer nor did mr armstrong indicate that petitioner wanted to schedule any 2the record does not disclose why the appeals officer decided to schedule a telephonic hearing with petitioner we take judicial_notice that the distance between denver colorado where the appeals officer was located and orem utah where petitioner resided is approximately miles -- - type of hearing with the appeals officer or indicate any times when petitioner would be available to speak to the appeals officer on the record before us we reject any contention of petitioner that sec_6330 entitled her to a face-to-face albeit informal hearing which the appeals officer refused to grant her ’ based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining in the notice_of_determination to proceed with collection with respect to each of petitioner’s taxable years and we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent although not altogether clear petitioner may also be contending that sec_6330 requires that a hearing between a taxpayer and an appeals officer take place in all events we reject any such contention there is no requirement in sec_6330 that an appeals officer hold a hearing with a taxpayer who does not want one we have found in the instant case that the appeals officer provided petitioner with the opportunity to have a telephonic conference with him that she declined that opportu- nity and that she never requested a face-to-face instead of a telephonic hearing moreover we are not persuaded that it would be necessary or productive to remand this case to the irs appeals_office 117_tc_183
